DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0016661 A1), in view of Redmann (US 2012/0203364 A1).

Regarding claim 1, Lord teaches:
A method for time-aligned additive recording, the method comprising: 
providing control over first audio content at a digital audio workstation of a first user (para [0068], [0072], [0123], where a DAW is used to embed a watermark); 
establishing a connection, over a data network, between the digital audio workstation of the first user and a computing device of a second user (Fig. 1, para [0048-50], [0123], where a network connection is used between devices); 
inserting one or more first watermarks within first data configured for transmission from the digital audio workstation of the first user to the computing device of the second user, the first data corresponding to the first audio content (para [0068], [0072], [0123], where a DAW is used to embed a watermark); 
saving a temporal location of each of the one or more first watermarks (para [0158-159], [0192], where timestamps are associated with watermarks); 
transmitting the first data corresponding to the first audio content, with the one or more first watermarks, to the computing device of the second user (Fig. 1, para [0123-124], where a watermark is embedded into audio at a first device, and played at an event); 
detecting the one or more first watermarks at the computing device of the second user and replicating one or more time-aligned watermarks in second audio content from the second user (para [0178], where watermarks are detected, and para [0123-126], where the same auxiliary data may be included in different layers, and where the watermarks are synchronized);
aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks corresponding to the first audio content resulting in a time-aligned additive recording comprising both the first audio content and the second audio content (para [0057-58], [0122-138], and [0148-152], where a plurality of users add watermarks to captured content, and where the content is synchronized),
Lord does not teach:
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks; and
wherein local playback of the first audio content at the digital audio workstation of the first user is initiated earlier in time relative to a temporal position of the first audio content as transmitted to the second user to facilitate time-aligned monitoring of the first audio content by the first user relative to the second user.
Redmann teaches:
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks (para [0037], where the watermarked audio data is received from remote workstations); and 
wherein local playback of the first audio content at the digital audio workstation of the first user is initiated earlier in time relative to a temporal position of the first audio content as transmitted to the second user to facilitate time-aligned monitoring of the first audio content by the first user relative to the second user (para [0040], where the user's data is delayed by the synchronization module for an amount of time determined by latency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord by using the synchronization of Redmann (Redmann para [0040]) on the watermarked signals of Lord (Lord para [0123-126]), to allow a performed to "play ahead" or "on top of the beat" when performing recordings (Redmann para [0040]).

Regarding claim 2, Lord in view of Redmann teaches:
The method of claim 1, further comprising testing latency between the digital audio workstation of the first user and the computing device of the second user to determine a worst-case latency (Redmann para [0039], where the latencies are characterized and used to configure delays at the synchronization module).  

Regarding claim 3, Lord in view of Redmann teaches:
The method of claim 2, wherein one of (i) the worst-case latency and (ii) a largest time difference between a first watermark and a corresponding time-aligned watermark is inserted at the digital audio workstation to facilitate time-aligned monitoring of the first audio content and the second audio content during the additive recording (Redmann para [0010], [0039], where a delay is added based on the timecodes aligned in the synchronization module).  

Regarding claim 4, Lord in view of Redmann teaches:
The method of claim 2, further comprising inserting a latency compensation delay into the first audio content to account for the worst-case latency (Redmann para [0010], [0039], where a delay is added based on the timecodes aligned in the synchronization module).  

Regarding claim 5, Lord in view of Redmann teaches:
The method of claim 4, wherein the latency compensation delay is inserted at the digital audio workstation of the first user to facilitate time-aligned monitoring of the first audio content and the second audio content during the additive recording (Redmann para [0010], [0039], where a delay is added based on the timecodes aligned in the synchronization module).  

Regarding claim 6, Lord in view of Redmann teaches:
The method of claim 5, wherein, after the time-aligned monitoring, the latency compensation delay is disabled or removed from the first audio content after the additive recording (Redmann para [0010], [0039], [0074], where the delay is disabled or no longer performed after recording is complete and communication terminated).  

Regarding claim 7, Lord in view of Redmann teaches:
The method of claim 2, wherein testing latency is conducted when not actively conducting an additive recording session so that the worst-case latency is current (Redmann para [0039], where the latencies are determined before the first take).  

Regarding claim 15, Lord in view of Redmann teaches:
The method of claim 1, wherein a watermark of the one or more first watermarks is inaudible to a human (Lord para [0098], where the watermark is inaudible).  

Regarding claim 16, Lord in view of Redmann teaches:
The method of claim 1, further comprising removing at least one of the one or more time-aligned watermarks and the one or more first watermarks from the time-aligned additive recording that is saved on the digital audio workstation (Lord para [0159], Redmann para [0074], where the watermark is removed).  

Claim(s) 8, 10-12, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Redmann, and further in view of Walker et al. (US 2015/0256598 A1), hereinafter referred to as Walker.

Regarding claim 8, Lord in view of Redmann teaches:
The method of claim 7,
Lord in view of Redmann does not teach:
further comprising, when a current worst-case latency is greater than a previous worst-case latency, adding additional overhead latency compensation delay at a start of a subsequent additive recording session to mitigate network-related audio delivery issues experienced during the session.
Walker teaches:
further comprising, when a current worst-case latency is greater than a previous worst-case latency, adding additional overhead latency compensation delay at a start of a subsequent additive recording session to mitigate network-related audio delivery issues experienced during the session (para [0307], where if a command is received late, corresponding to greater latency, then the start time is increased to compensate, corresponding to the compensation delay).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord in view of Redmann by implementing the delays of Walker (Walker para [0307], [0191-195]) during the synchronization process of Lord in view of Redmann (Redmann para [0039]), in order to enable auto generation of a final cut (Walker para [0197]).

Regarding claim 10, Lord in view of Redmann teaches:
The method of claim 1,
Lord in view of Redmann does not teach:
wherein aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks comprises adding a delay greater than or equal to a largest time difference between one of the one or more first watermarks and a corresponding one of the one or more time-aligned watermarks.
Walker teaches:
wherein aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks comprises adding a delay greater than or equal to a largest time difference between one of the one or more first watermarks and a corresponding one of the one or more time-aligned watermarks (para [0191-195], where the offset delay is determined using the difference between timestamps of to start times, corresponding to watermarks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord in view of Redmann by implementing the delays of Walker (Walker para [0307], [0191-195]) during the synchronization process of Lord in view of Redmann (Redmann para [0039]), in order to enable auto generation of a final cut (Walker para [0197]).

Regarding claim 11, Lord in view of Redmann and Walker teaches:
The method of claim 10, wherein the delay is temporarily added via the digital audio workstation of the first user to facilitate time-aligned monitoring of the first audio content and the second audio content during recording (Redmann para [0010], [0039], [0074], where the delay is disabled or no longer performed after recording is complete and communication terminated).  

Regarding claim 12, Lord in view of Redmann and Walker teaches:
The method of claim 10, wherein, after monitoring the time-aligned additive recording, the second audio content is moved earlier in a timeline of the digital audio workstation of the first user to permanently align watermarks within the second audio content with saved temporal locations of the one or more first watermarks corresponding to first audio content disposed on the digital audio workstation (Walker para [0191-196], where the delays are discarded for each recording not having the latest start time, with the new start time being the latest start time, which moves the segments up in the timeline, permanently synchronizing the segments).  

Regarding claim 21, Lord teaches:
A method for time-aligned additive recording, the method comprising: 
providing control over first audio content at a digital audio workstation of a first user (para [0068], [0072], [0123], where a DAW is used to embed a watermark); 
establishing a connection, over a data network, between the digital audio workstation of the first user and a computing device of a second user (Fig. 1, para [0048-50], [0123], where a network connection is used between devices); 
inserting one or more first watermarks within first data configured for transmission from the digital audio workstation of the first user to the computing device of the second user, the first data corresponding to the first audio content (para [0068], [0072], [0123], where a DAW is used to embed a watermark); 
saving a temporal location of each of the one or more first watermarks (para [0158-159], [0192], where timestamps are associated with watermarks); 
transmitting the first data corresponding to the first audio content, with the one or more first watermarks, to the computing device of the second user (Fig. 1, para [0123-124], where a watermark is embedded into audio at a first device, and played at an event); 
detecting the one or more first watermarks at the computing device of the second user and replicating one or more time-aligned watermarks in second audio content from the second user (para [0178], where watermarks are detected, and para [0123-126], where the same auxiliary data may be included in different layers, and where the watermarks are synchronized);
aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks corresponding to the first audio content resulting in a time-aligned additive recording comprising both the first audio content and the second audio content (para [0057-58], [0122-138], and [0148-152], where a plurality of users add watermarks to captured content, and where the content is synchronized),
Lord does not teach:
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks; and
wherein aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks comprises adding a delay greater than or equal to a largest time difference between one of the one or more first watermarks and a corresponding one of the one or more time-aligned watermarks.
Redmann teaches:
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks (para [0037], where the watermarked audio data is received from remote workstations); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord by using the synchronization of Redmann (Redmann para [0040]) on the watermarked signals of Lord (Lord para [0123-126]), to allow a performed to "play ahead" or "on top of the beat" when performing recordings (Redmann para [0040]).
Walker teaches:
wherein aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks comprises adding a delay greater than or equal to a largest time difference between one of the one or more first watermarks and a corresponding one of the one or more time-aligned watermarks (para [0191-195], where the offset delay is determined using the difference between timestamps of to start times, corresponding to watermarks).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord in view of Redmann by implementing the delays of Walker (Walker para [0307], [0191-195]) during the synchronization process of Lord in view of Redmann (Redmann para [0039]), in order to enable auto generation of a final cut (Walker para [0197]).

Regarding claim 22, Lord in view of Redmann and Walker teaches:
The method of claim 21, wherein the delay is temporarily added via the digital audio workstation of the first user to facilitate time-aligned monitoring of the first audio content and the second audio content during recording (Redmann para [0010], [0039], [0074], where the delay is disabled or no longer performed after recording is complete and communication terminated).  

Regarding claim 23, Lord in view of Redmann and Walker teaches:
The method of claim 22, wherein the added delay is disabled or removed after monitoring the time-aligned additive recording (Redmann para [0010], [0039], [0074], where the delay is disabled or no longer performed after recording is complete and communication terminated).  

Regarding claim 24, Lord in view of Redmann and Walker teaches:
The method of claim 21, wherein, after monitoring the time-aligned additive recording, the second audio content is moved earlier in a timeline of the digital audio workstation of the first user to permanently align watermarks within the second audio content with saved temporal locations of the one or more first watermarks corresponding to first audio content disposed on the digital audio workstation (Walker para [0191-196], where the delays are discarded for each recording not having the latest start time, with the new start time being the latest start time, which moves the segments up in the timeline, permanently synchronizing the segments).  

Regarding claim 25, Lord teaches:
A method for time-aligned additive recording, the method comprising: 
providing control over first audio content at a digital audio workstation of a first user (para [0068], [0072], [0123], where a DAW is used to embed a watermark);  
establishing a connection, over a data network, between the digital audio workstation of the first user and a computing device of a second user (Fig. 1, para [0048-50], [0123], where a network connection is used between devices);
inserting one or more first watermarks within first data configured for transmission from the digital audio workstation of the first user to the computing device of the second user, the first data corresponding to the first audio content (para [0068], [0072], [0123], where a DAW is used to embed a watermark); 
saving a temporal location of each of the one or more first watermarks (para [0158-159], [0192], where timestamps are associated with watermarks); 
transmitting the first data corresponding to the first audio content, with the one or more first watermarks, to the computing device of the second user (Fig. 1, para [0123-124], where a watermark is embedded into audio at a first device, and played at an event); 
detecting the one or more first watermarks at the computing device of the second user and replicating one or more time-aligned watermarks in second audio content from the second user (para [0178], where watermarks are detected, and para [0123-126], where the same auxiliary data may be included in different layers, and where the watermarks are synchronized);
aligning the one or more time-aligned watermarks in the second audio content with the one or more first watermarks corresponding to the first audio content resulting in a time-aligned additive recording comprising both the first audio content and the second audio content (para [0057-58], [0122-138], and [0148-152], where a plurality of users add watermarks to captured content, and where the content is synchronized); and
Lord does not teach:
testing latency between the digital audio workstation of the first user and the computing device of the second user to determine a worst-case latency, wherein testing latency is conducted when not actively conducting an additive recording session so that the worst-case latency is current;
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks;
when a current worst-case latency is greater than a previous worst-case latency, adding additional overhead latency compensation delay at a start of a subsequent additive recording session to mitigate network-related audio delivery issues experienced during the session.
Redmann teaches:
testing latency between the digital audio workstation of the first user and the computing device of the second user to determine a worst-case latency, wherein testing latency is conducted when not actively conducting an additive recording session so that the worst-case latency is current (para [0010, [0039], [0074], where the latencies are characterized and used to configure delays at the synchronization module, and where the delay is disabled or no longer performed after recording is complete and communication terminated);
receiving the second audio content at the digital audio workstation of the first user with the one or more time-aligned watermarks (para [0037], where the watermarked audio data is received from remote workstations);
It would
Walker teaches:
when a current worst-case latency is greater than a previous worst-case latency, adding additional overhead latency compensation delay at a start of a subsequent additive recording session to mitigate network-related audio delivery issues experienced during the session (para [0307], where if a command is received late, corresponding to greater latency, then the start time is increased to compensate, corresponding to the compensation delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lord in view of Redmann by implementing the delays of Walker (Walker para [0307], [0191-195]) during the synchronization process of Lord in view of Redmann (Redmann para [0039]), in order to enable auto generation of a final cut (Walker para [0197]).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Redmann, and further in view of Petrovic et al. (US 2013/0151855 A1), hereinafter referred to as Petrovic.

Regarding claim 13, Lord in view of Redmann teaches:
The method of claim 1,
Lord in view of Redmann does not teach:
further comprising inserting one or more second watermarks corresponding to an end of an additive recording, and storing a temporal location of each of the one or more second watermarks.
Petrovic teaches:
further comprising inserting one or more second watermarks corresponding to an end of an additive recording, and storing a temporal location of each of the one or more second watermarks (para [0110-112], where T2 corresponds to the ending watermark).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (start time watermark) with other components (end time watermark); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 14, Lord in view of Redmann and Petrovic teaches:
The method of claim 13, wherein at least one of the one or more second watermarks is inserted when a predetermined condition is met, the predetermined condition including at least one of (i) detection of an unstable network connection and (ii) the additive recording having a duration above a predetermined threshold (Lord para [0192], where watermarks insertion is triggered by audio manipulations, and Redmann para [0039], where latency in the communication channel corresponds to an unstable network connection).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0163558 A1 para [0037-38] teaches updating a compensation delay due to the latency determination module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658